United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50159
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

AUDELIO ARZOLA-AMAYA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-87-CR-162-1-H
                       - - - - - - - - - -

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Audelio Arzola-Amaya, federal prisoner # 38898-080, appeals

the district court’s denial of his motion invoking the version of

FED. R. CRIM. P. 35 applicable to offenses committed prior to

November 1, 1987.   Because Arzola-Amaya’s argument concerning his

failure to be properly arraigned does not constitute a challenge

to his sentence, the district court did not err in construing the

Rule 35 motion as a disguised attempt to file an unauthorized

successive 28 U.S.C. § 2255 motion.   Accordingly, we AFFIRM.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50159
                               -2-

Arzola-Amaya’s motions for the appointment of counsel and to

expedite his appeal are DENIED.

     AFFIRMED; MOTIONS DENIED.